DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US Patent Pub. 20100267438; referred to hereinafter as Williams).

Claims 2 & 17:	Williams disclose value comprises electronic gaming points, electronic gaming virtual values, electronic gaming monetary amounts, coin operated amusement machine points, coin operated amusement machine monetary amounts, lottery winnings values, lottery account values, casino account values, virtual account values, or combinations thereof (0037-0043).
Claims 3 & 18:	Williams disclose processor confirming the amount of customer-usable value associated with the representation of value by determining that the representation of value corresponds to an indication of value maintained in a database accessible by the processor (0053, wherein the machine provides verified/confirmed amount of points to the players).
Claim 4:	Williams disclose indication of value comprises a redemption amount (0037-0042).
Claim 5:	Williams disclose creating a unique redemption ID for the voucher message (0042 & 0049).

Claim 7:	Williams disclose customer receiving the voucher message as a redeemable winnings voucher (0038-0043).
Claims 8 & 20:	Williams disclose redeemable winnings voucher is provided to the customer as a physical item, as a virtual item, or combinations thereof (0043-0052).
Claim 9:	Williams disclose physical item comprises a chit, a ticket, a receipt, or combinations thereof (0037 tickets).
Claim 10:	Williams disclose virtual item, is provided to the customer electronically (inherent, as virtual items cannot be physically presented). 
Claim 11:	Williams disclose virtual item is provided via delivery to a mobile phone or smart device, via delivery a link to access a website, or combinations thereof (0051-0055).
Claim 12:	Williams disclose virtual item is provided via a broadband, optical, Wi-Fi, Bluetooth, NFC, cellular, satellite, or other network (0048-0052 network).
Claim 13:	Williams disclose redeemable winnings voucher is interpretable by a mobile point of sale application, wherein the mobile point of sale application is configured to validate the redeemable winnings voucher (0034-0037).
Claim 14:	Williams disclose receive redeemable winnings voucher information from the mobile point of sale application and confirm the redemption amount and the unique redemption ID comprising the redeemable winnings voucher information are properly associated (0042-0060).

Claim 19:	Williams disclose provide a stored-value card, cash, or combinations thereof to the customer as the customer-useable value (0058-0060).

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crowder (7419425) refers to a gaming system having a plurality of primary game devices sharing a secondary bonus station is disclosed. The secondary game station comprises a secondary game which is configured to provide play pursuant to a triggering event originating from any one of the primary game devices in the gaming environment. The secondary game station is equipped with controls suitable for playing the secondary game. During play of the secondary game station, the triggering primary game device may also be "locked" so that the player may resume playing the primary game subsequent to playing the secondary game.
Nyman (20100093421) refers to a transaction card facilitates typical consumer transactions as well as transactions related to lottery offerings and can incorporate a reader terminal to associate lottery tickets with the transaction instrument. New gaming opportunities tied to the instrument are also facilitated, including a personalized guaranteed prize structure, a personalized and/or localized jackpot and an opportunity for winning additional prizes when making purchases using the instrument. The system according to one embodiment of the present invention provides at least a lottery data 
Harris (20180268431) refers to systems and methods for receiving behavior data associated with a plurality of users, generating a predictive model, receiving location data associated with the plurality of users, receiving service provider utilization data, determining, based on the predictive model, the location data, and the service provider utilization data, one or more recommended awards, transmitting to a subset of the plurality of users an offer to exchange a number of points to enter a drawing to win the one or more recommended awards, and receiving one or more requests to enter the drawing to win the one or more recommended awards in exchange for points.

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SUNIT PANDYA/            Primary Examiner, Art Unit 3649